[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                  FILED
                                                           U.S. COURT OF APPEALS
                                No. 10-10086                 ELEVENTH CIRCUIT
                                                                 JULY 29, 2010
                            Non-Argument Calendar
                                                                  JOHN LEY
                          ________________________
                                                                   CLERK

                     D. C. Docket No. 0:09-cr-60025-WPD-3

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

RAOULITO ADIMA, a.k.a. Raoulito Admia,

                                                             Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                  (July 29, 2010)

Before DUBINA, Chief Judge, EDMONDSON and ANDERSON, Circuit Judges.

PER CURIAM:

      Thomas F. Almon, appointed counsel for Raoulito Adima in this direct

criminal appeal, has moved to withdraw from further representation of the
appellant and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.

Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no issues of arguable

merit, counsel’s motion to withdraw is GRANTED, and Adima’s1 convictions and

sentences are AFFIRMED.




       1
        We note that the presentence investigation report in this case reflected Adima’s true
name as Paul Adehmar.

                                                2